DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Chen on 8/9/2022.
The application has been amended as follows: 
Claim 1 line 8 please delete “map.”, and add “map;
 wherein: 
the obtaining the first synthetic image comprises performing pose transfer according to the source image, the target pose, and the source pose to obtain the first synthetic image; the obtaining the residual map comprises performing feature enhancement according to the texture information to obtain the residual map, wherein the residual map comprises contour features and surface texture details in the source image; the obtaining the second synthetic image comprises filling the first synthetic image with the contour features and the surface texture details in the residual map to generate the second synthetic image; and the method further comprises determining the second synthetic image as a display image for display.”
Claim 11 line 10 please delete “map.”, and add “map;
 wherein:
 the obtaining the first synthetic image comprises performing pose transfer according to the source image, the target pose, and the source pose to obtain the first synthetic image; the obtaining the residual map comprises performing feature enhancement according to the texture information to obtain the residual map, wherein the residual map comprises contour features and surface texture details in the source image; the obtaining the second synthetic image comprises filling the first synthetic image with the contour features and the surface texture details in the residual map to generate the second synthetic image; and the operations further comprise determining the second synthetic image as a display image for display.”
Claim 16 line 10 please delete “map.”, and add “map;
 Wherein:
the obtaining the first synthetic image comprises performing pose transfer according to the source image, the target pose, and the source pose to obtain the first synthetic image; the obtaining the residual map comprises performing feature enhancement according to the texture information to obtain the residual map, wherein the residual map comprises contour features and surface texture details in the source image; the obtaining the second synthetic image comprises filling the first synthetic image with the contour features and the surface texture details in the residual map to generate the second synthetic image; and the operations further comprise determining the second synthetic image as a display image for display.”
Please cancel claims 8, 15 and 20.

Allowable Subject Matter
Claims 1- 7, 9- 14 and 16- 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art, either singularly or in combination, fairly teaches or suggests applicant’s claimed invention wherein applicant recites, among other limitations, ” the obtaining the first synthetic image comprises performing pose transfer according to the source image, the target pose, and the source pose to obtain the first synthetic image; the obtaining the residual map comprises performing feature enhancement according to the texture information to obtain the residual map, wherein the residual map comprises contour features and surface texture details in the source image; the obtaining the second synthetic image comprises filling the first synthetic image with the contour features and the surface texture details in the residual map to generate the second synthetic image; and the method further comprises determining the second synthetic image as a display image for display.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PAP 2019/ 0035149 discloses there is provided a method of generating an image file of a personalized 3D head model of a user, the method comprising the steps of: (i) acquiring at least one 2D image of the user's face; (ii) performing automated face 2D landmark recognition based on the at least one 2D image of the user's face; (iii) providing a 3D face geometry reconstruction using a shape prior; (iv) providing texture map generation and interpolation with respect to the 3D face geometry reconstruction to generate a personalized 3D head model of the user, and (v) generating an image file of the personalized 3D head model of the user. A related system and computer program product are also provided.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov